DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-10, 12-13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2020/0264513) in view of Kang (US 2021/0002698 – having provisional date of 7/2/2019).

As for claims 1-4, 9-10, 12-13, 16, and 20, Yamamoto discloses the invention substantially as claimed, including:

1. An overlay correcting method comprising: 
collecting overlay data by measuring an overlay of a pattern [abstract; paragraphs 0007, 0053-0057, 0062-0067 – wherein measured values from inspection are utilized to make corrections (calculations) to the lithography system/exposure apparatus]; 
calculating correction parameters of the overlay by performing calculations using the overlay data, wherein the calculation is based on a correction limit of a scanner [fig. 1, element 100; paragraph 0028 in which the light irradiation is performed directionally (x, y, and z axis) with a scanner] such that the correction parameters fall within the correction limit of the scanner [fig. 8, especially element S805, yes and no paths which permits correction data to be utilized for correction to the apparatus or updated for further corrections; fig. 7, showing correction to processing of the apparatus and also output when within desired results]; and 
providing the correction parameters to the scanner [paragraph 0060 and fig. 100 showing that the correction results control the lithography apparatus].  
10. An overlay correcting method comprising: 
collecting overlay data by measuring an overlay of a pattern; 
calculating first correction parameters by performing a first calculation using the overlay data [see as cited in claim 1, and especially figures 7 and 8 showing the multiple corrections/calculation on inspection/overlay data; paragraph 0076 – S805]; 
determining whether the first correction parameters are greater than a correction limit of a scanner [see as cited in claim 1, and especially figures 7 and 8 showing the multiple corrections/calculation on inspection/overlay data; paragraph 0076 – S805]; 
calculating second correction parameters by performing a calculation responsive to determining that at least one of the first correction parameters is greater than the correction limit of the scanner, wherein the second correction parameters are less than or equal to the correction limit of the scanner [see as cited in claim 1, and especially figures 7 and 8 showing the multiple corrections/calculation on inspection/overlay data; paragraph 0076 – S805]; and 
providing the second correction parameters to the scanner [see as cited in claim 1, and especially figures 7 and 8 showing the multiple corrections/calculation on inspection/overlay data; paragraph 0076 – S805].  
12. A manufacturing method comprising: 
collecting overlay data by measuring an overlay of a pattern [see as cited in claim 1]; 
calculating first correction parameters by performing a first regression using the overlay data [see as cited in claims 1 and 10]; 
determining whether the first correction parameters are greater than a correction limit of a scanner [see as cited in claims 1 and 10, especially when the corrective process is iterative]; 
calculating second correction parameters by performing a calculation responsive to determining that at least one of the first correction parameters is greater than the correction limit of the scanner, wherein the second correction parameters are less than or equal to the correction limit of the scanner [see as cited in claims 1 and 10, especially when the corrective process is iterative]; 
providing the second correction parameters to the scanner [see as cited in claims 1 and 10, especially when the corrective process is iterative]; and 
performing, by the scanner, a photolithography process on an object to be patterned, based on the second correction parameters [see as cited in claims 1 and 10].  
16. The manufacturing method of claim 12, wherein the object to be patterned comprises a semiconductor material, and further comprising: 
forming a pattern on the object to be patterned [see as cited in claims 1 and 10]; and 
performing a subsequent semiconductor process on the object to be patterned [see as cited in claims 1 and 10; paragraphs 0096-0101 showing multiple processes of manufacturing steps on the semiconductor device].  
2. The overlay correcting method of claim 1, further comprising before the calculating of the correction parameters: performing a first calculation using the overlay data to obtain pre-correction parameters; and determining whether the pre-correction parameters obtained by the first calculation are greater than the correction limit of the scanner, wherein the calculating of the correction parameters is performed responsive to determining that at least one of the pre-correction parameters is greater than the correction limit of the scanner [see as cited in claims 1 and 10 – wherein the process is iterative and measurements are taken before any model calculations].  
9. The overlay correcting method of claim 2, wherein the overlay correcting method is performed by an automatic process control (APC) system configured to be operated while data is automatically input thereto or an offline tool configured to be operated while data is input thereto by a user see as cited in claims 1 and 10 and especially paragraphs 0053-0054 and figure 10, element 502].  
20. The manufacturing method of claim 16, wherein the second correction parameters are calculated by an automatic process control (APC) device configured to be operated while data is automatically input thereto or an offline tool configured to be operated while data is input thereto by a user [see as cited in claim 9].  

Yamamoto does not specifically disclose [claims 1, 10, 12, 16, and 21] regularized regression, ridge regression techniques for the overlay correction parameters.
3. The overlay correcting method of claim 2, wherein the correction parameters comprise second or higher order correction parameters.  
4. The overlay correcting method of claim 2, wherein the regularized regression comprises one of ridge regression, least absolute shrinkage and selection operator (LASSO) regression, or elastic net regression.  
13. The manufacturing method of claim 12, wherein the second correction parameters comprise second or higher order correction parameters, and the regularized regression comprises one of ridge regression, least absolute shrinkage and selection operator (LASSO) regression, or elastic net regression.  

Kang discloses regularized regression, ridge regression, LASSO, and elastic net regression techniques including second or higher order parameters [paragraphs 0078, 0108].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamamoto and Kang because on of ordinary skill in the art of semiconductor processing and manufacture would have sought to utilize known mathematical techniques/algorithms which would improve the predictive and corrective action needed to produce a semiconductor device with improved quality thereby reducing manufacturing costs.

Claims 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2020/0264513) in view of Kang (US 2021/0002698 – having provisional date of 7/2/2019), and further in view of Lai (US 2017/0227851).

As for claims 8, 15, and 19, Yamamoto discloses the invention substantially as claimed, including the overlay correction method, and manufacturing methods of claims 1-4, 9-10, 12-13, 16, and 20 as cited above.

Yamamoto in view of Kang does not specifically disclose:
8. The overlay correcting method of claim 2, wherein the scanner comprises an extreme ultraviolet (EUV) exposure scanner.  
15. The manufacturing method of claim 12, wherein the scanner comprises an extreme ultraviolet (EUV) exposure scanner, and the performing of the photolithography process comprises: applying a photoresist for EUV onto the object to be patterned; performing exposure on the photoresist for EUV by using the scanner; and forming a photoresist pattern by developing the photoresist for EUV.  
19. The manufacturing method of claim 16, wherein the scanner comprises an extreme ultraviolet (EUV) exposure scanner, and the performing of the photolithography process comprises: applying a photoresist for EUV onto the object to be patterned; performing exposure on the photoresist for EUV by using the scanner; and forming a photoresist pattern by developing the photoresist for EUV, wherein the forming of the pattern comprises forming the pattern by using the photoresist pattern as an etch mask.  

Lai discloses EUV, photoresists, patterns formed using photoresists and etch mask [paragraphs 0002, 0012].

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Yamamoto in view of Kang and Lai because Yamamoto in view of Kang and Lai deal with semiconductor manufacturing methods and systems.  One of ordinary skill in the art would have sought to improve manufacturing of modern devices/circuitry by using EUV techniques which can be used with short wavelength light for manufacturing the smallest possible circuitry which would reduce cost of manufacture [See Lai, paragraph 0013, 0002, 0015].

Claims 5-7, 11, 14, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose either singularly or in combination the invention as claimed including:
5. The overlay correcting method of claim 4, wherein a cost function formula of the regularized regression comprises a regularization term added to a cost function term, wherein the regularization term comprises a term included in one of the ridge regression, the LASSO regression, or the elastic net regression.  
11. The overlay correcting method of claim 10, wherein the second correction parameters comprise second or higher order correction parameters, and a cost function formula of the ridge regression is represented by MSE(k)+ (formula as claimed)wherein k represents a second correction parameter of the second correction parameters, n represents a number of the correction parameters, and a represents a hyper-parameter for adjusting regularization strength of the ridge regression.  
14. The manufacturing method of claim 13, wherein a cost function formula of the regularized regression comprises a regularization term added to a cost function term, wherein the cost function term is MSE(k) representing an average square error related to the second correction parameters, and the regularization term comprises a term included in one of the ridge regression, the LASSO regression, or the elastic net regression.  
17. The manufacturing method of claim 16, wherein the second correction parameters comprise second or higher order correction parameters, and a cost function formula of the regularized regression comprises a regularization term added to a cost function term.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        May 13, 2022